Citation Nr: 0810333	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-34 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an effective date earlier than July 31, 2002, 
for the grant of service connection for 
schizophrenia/schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
psychiatric disability was denied by a rating decision dated 
in January 1992.  The veteran did not appeal.

2.  The veteran sought to reopen his claim of service 
connection for neuropsychiatric disability in August 1998.  
Service connection for schizophrenia was denied in April 
1999.  The veteran did not appeal.

3.  The veteran filed a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) on July 
31, 2002.  In March 2004 the veteran asked the RO to 
readjudicate the previously denied claim of service 
connection for schizophrenia.  

4.  The RO awarded service connection in August 2004; it 
accepted the PTSD claim received on July 31, 2002, as an 
application to reopen a claim of entitlement to service 
connection for schizophrenia.   


CONCLUSION OF LAW

The criteria for award of an effective date prior to July 31, 
2002, for the grant of service connection for 
schizophrenia/schizoaffective disorder have not been met.  
38 U.S.C.A. §§ 5110, 7105 (West 2002 and Supp. 2007); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from August 1971 to 
September 1975.  He submitted his original claim of 
entitlement to service connection for, inter alia, 
neuropsychiatric disability in June 1991.  

The veteran's service medical records reveal complaints of 
mild psychological depression in April 1973.  The veteran was 
noted to be nervous and apprehensive in May 1974.  The 
veteran's August 1971 entrance examination and September 1975 
separation examination revealed normal psychological 
evaluations.  

The veteran's claim was denied in January 1992.  The basis 
for the denial was that the veteran's complaints of nervous 
problems in service resolved prior to his discharge from 
service and there was no evidence of psychosis or neurosis in 
service and no evidence of psychosis within one year of his 
separation from service.  The RO determined that the 
veteran's schizophrenia was not shown to have been incurred 
in or aggravated by service.  

The veteran was provided notice of the rating decision in 
February 1992.  He did not appeal.

The veteran submitted a request to reopen his claim of 
service connection for neuropsychiatric disability in August 
1998.  The veteran's claim for schizophrenia was denied in 
April 1999.  The veteran was provided notice of the rating 
decision in April 1999.  He did not appeal.  

The veteran filed a claim of entitlement to service 
connection for PTSD on July 31, 2002.  The PTSD claim was 
denied in March 2003.  The veteran filed a notice of 
disagreement in March 2004 as to the March 2003 denial of the 
PTSD claim and included a request to readjudicate the 
previously denied claim of service connection for 
schizophrenia.  

The veteran was afforded VA examinations in February 2003 and 
May 2004.  The February 2003 examiner diagnosed the veteran 
with schizoaffective disorder.  The May 2004 examiner also 
diagnosed the veteran with schizoaffective disorder and 
opined that the complaints of anxiousness and depression in 
service were likely diagnostic of the early stages of 
schizoaffective disorder.  She concluded that it was likely 
that the early states of schizoaffective disorder were 
present while the veteran was in service.  

The RO, by an August 2004 decision, awarded service 
connection; it accepted the PTSD claim received in July 2002 
as an application to reopen the previously denied claim of 
service connection for schizophrenia.   

The veteran submitted his notice of disagreement with the 
effective date for service connection in March 2005.  The 
veteran claimed that the effective date should be June 25, 
1991, the date of the original claim. 

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2007).  See Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

The veteran was originally denied service connection for 
psychiatric disability in January 1992.  He failed to perfect 
an appeal of that decision and it became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2007).  As such, new and material evidence 
was required to reopen the claim.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  

The veteran submitted a request to reopen his claim of 
service connection for neuropsychiatric disability in August 
1998.  Service connection for schizophrenia was denied by an 
April 1999 rating decision.  He failed to perfect an appeal 
of that decision and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(2007).  As such, new and material evidence was required to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).  

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2007).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court), has 
explicitly stated that the "mere presence" of a diagnosis of 
a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

In this case, the evidence of record shows that the veteran 
was denied service connection in January 1992, and he did not 
appeal that decision.  As such, new and material evidence was 
required to reopen his claim of service connection.  He filed 
another claim in August 1998 which was denied in April 1999 
and he did not appeal that decision.

Construing the July 2002 submission liberally, the veteran's 
current claim was received on July 31, 2002.  In regard to 
this claim, the veteran was afforded the earliest possible 
effective date.  His initial claim was denied in January 1992 
and he failed to appeal.  He filed another claim of service 
connection in August 1998, which was denied in April 1999.  
He failed to appeal.  Finally, he filed a claim for PTSD on 
July 31, 2002.  The veteran filed a notice of disagreement as 
to the denial of PTSD in March 2004 and he requested that a 
claim of entitlement to service connection for schizophrenia 
be reopened.  The RO accepted the claim of entitlement to 
service connection for PTSD, received on July 31, 2002, as a 
claim to reopen a claim of entitlement to service connection 
for schizophrenia and the RO established the date of the PTSD 
claim as the effective date.  

There is no legal basis to establish an earlier date.  See 
Nelson, Leonard, Sears, and Lapier, supra.  Whether 
entitlement was shown earlier or not, the effective date can 
be no earlier than the date of the claim to reopen.  
38 U.S.C.A. § 3.400.

As noted above, the Board finds that there is no basis to 
assign an earlier effective date.  The preponderance of the 
evidence is against the claim for an earlier effective date.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; therefore, 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to notify.

The RO wrote to the veteran in February 2003 and informed him 
of the elements necessary to establish service connection for 
PTSD.  He was informed of what the RO would do in the 
development of the claim, what he was required to do and that 
he should submit evidence in support of his claim.  The RO 
accepted the claim of entitlement to service connection for 
PTSD as an application to reopen a claim of entitlement to 
service connection for schizophrenia. 

The RO granted service connection for 
schizophrenia/schizoaffective disorder in August 2004.  The 
veteran was informed that his claim of service connection for 
schizophrenia/schizoaffective disorder was assigned a 70 
percent disability rating from July 31, 2002.  The veteran 
filed a notice of disagreement with the effective date.  The 
RO wrote to the veteran again in March 2005 and notified him 
of the evidence/information required to substantiate his 
claim for an earlier effective date.  He was advised to 
submit any evidence he had.  The RO issued a statement of the 
case (SOC) in September 2005.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, while the veteran was not told of the criteria 
used to award disability ratings, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran was informed 
of the evidence/information required to substantiate his 
claim for an earlier effective date.  Therefore, a remand in 
order to address a rating question is not necessary; such an 
issue is not before the Board.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA outpatient treatment reports.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that service connection should be 
awarded at an earlier date.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2007).  


ORDER

Entitlement to an effective date earlier than July 31, 2002, 
for the grant of service connection for 
schizophrenia/schizoaffective disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


